Citation Nr: 1032878	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-17 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a right 
knee disability, chondromalacia of the patella status post 
patellar tendon reconstruction.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran had active military service from May 1984 to 
September 1986.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's claim for a rating higher than 
20 percent for his right knee disability.

The Veteran also had in years past, twice during 1995, received a 
temporary 100 percent convalescent rating for this right knee 
disability under the provisions of 38 C.F.R. § 4.30 ("paragraph 
30").  And again, during the course of this appeal, the RO 
assigned additional temporary 100 percent convalescent ratings 
under § 4.30 during 2007 and 2009.  Upon termination of these 
additional temporary 100 percent ratings, the prior 20 percent 
rating resumed.

There is also evidence supporting the notion that the Veteran is 
no longer employable because of his right knee disability.  And 
since the record raises the issue of his potential entitlement to 
a TDIU in the course of him challenging the assigned rating for 
his service-connected right knee disability, the Board also has 
jurisdiction over this derivative TDIU claim.  See Rice v. 
Shinseki, 22 Vet.App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378, 1384 (2001); VAOPGCPREC 6-96 (Aug. 16, 1996); and VAOGCPREC 
12-2001 (July 6, 2001).

A still additional issue of entitlement to service 
connection for a gastrointestinal (GI) disorder, claimed 
as secondary to medication prescribed for treatment of the 
service-connected right knee disability, has been raised 
by the record as well.  And this claim, although not before 
the Board, is inextricably intertwined with those that are for a 
higher rating for the right knee disability and a TDIU.  See, 
e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(indicating issues are "inextricably intertwined" when they are 
so closely tied together that a final decision concerning one or 
more of the claims cannot be rendered until a decision on 
another.  These types of claims should be considered concurrently 
to avoid piecemeal adjudication of claims with common 
parameters).  See also Smith (Daniel) v. Gober, 236 F.3d 1370, 
1373 (Fed. Cir. 2001) (Where the facts underlying separate claims 
are "intimately connected," the interests of judicial economy and 
avoidance of piecemeal litigation require that the claims be 
adjudicated together.) and Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

In exceptional cases, where schedular evaluations are found to be 
inadequate, the Board or RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009).  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In a relatively recent case, the U.S. Court of Appeal for 
Veterans Claims (Court) clarified the analytical steps necessary 
to determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In 
Thun, the Court indicated the RO or Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id., at 115.  In 
this step the Court cited to a VA General Counsel Precedent 
Opinion, stating that "when service-connected disability affects 
employment 'in ways not contemplated by the rating schedule' § 
3.321(b)(1) is applicable."  Id. (quoting VAOGCPREC 6-96 (August 
16, 1996)).  The Board, however, may not consider assignment of 
an extra-schedular rating on an initial basis.

If the schedular criteria do not reasonably describe the 
Veteran's disability level and symptomatology, the second step of 
the analysis must be undertaken.  That step, initially taken by 
the RO, is to determine whether the claimant's exceptional 
disability picture includes factors such as marked interference 
with employment or frequent periods of hospitalization.  Id., at 
116.  If this step is answered in the affirmative, then the 
matter must be referred to the Under Secretary for Benefits or to 
the Director of the Compensation and Pension Service to undertake 
the third and final step, which is to determine whether justice 
requires assignment of an 
extra-schedular rating.  Id.

There is evidence in this particular case at hand suggesting the 
rating criteria may not reasonably describe the Veteran's 
disability level and symptomatology concerning his right knee 
disability, possibly resulting in marked interference with 
employment.  In this regard, the record shows he stopped working 
in 2005 as a respiratory therapist, which both he and his wife (a 
registered nurse (RN)) attribute to his service-connected right 
knee disability.  It is unclear whether his wife, as an RN, is 
trained in orthopedics, which would make her qualified to render 
such an opinion.  See, e.g., Black v. Brown, 10 Vet. App. 279 
(1997) (indicating an opinion may be reduced in probative value, 
even where the statement comes from someone with medical 
training, if the medical issue requires special knowledge).  
In any event, however, the record indicates the Veteran has 
undergone approximately 10 surgeries on his right knee over the 
years, two of which occurred since he filed his most recent claim 
in July 2006 for an increase in the rating for his right knee 
disability.  Indeed, as mentioned, he has on several occasions 
received 100 percent, albeit temporary, ratings for this 
disability under § 4.30 as additional compensation while he 
convalesced.

Since, however, this is the Veteran's only service-connected 
disability, and currently rated as just 20-percent disabling, he 
does not satisfy the threshold minimum requirements of 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU.  But he nonetheless may be 
entitled to this benefit - also on an extra-schedular basis, 
under the alternative provisions of § 4.16(b), provided it is 
established that he is indeed unemployable (meaning incapable of 
obtaining and maintaining substantially gainful employment) on 
account of this disability.

Thus, under these circumstances, the Board finds that the case 
must be remanded for the RO to determine whether the claims 
should be referred to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for consideration of 
the assignment of an extra-schedular rating.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995);

Accordingly, this case is REMANDED for the following action:

1.  Consider whether the Veteran is entitled 
to a rating higher than 20 percent for his 
right knee disability and/or a TDIU on an 
extra-schedular basis under 38 C.F.R. §§  
3.321(b)(1), 4.16(b).  If appropriate, 
refer this matter to the Director of 
Compensation and Pension Service.  If it is 
determined the Veteran needs to be reexamined 
to assist in making this determination, 
then have him reexamined.

2.  If additional compensation is not granted 
to the Veteran's satisfaction (including 
after considering his additional, 
inextricably intertwined, claim for 
service connection for a GI disorder - 
which he alleges is secondary to 
medication taken for treatment of his 
right knee disability), send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to submit additional evidence and/or argument 
in response before returning the file to the 
Board for further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



